MEMORANDUM ***
The IJ didn’t err by applying the valid “exceptional and extremely unusual hardship” standard under 8 C.F.R. § 212.7(d). *139See Mejia v. Gonzales, 499 F.3d 991, 993, 996 (9th Cir.2007). We lack jurisdiction to review the denial of a petition under this standard, see 8 U.S.C. §§ 1182(h), 1252(a)(2)(B), because such a denial is entirely within the agency’s discretion. See Mejia, 499 F.3d at 999. We also lack jurisdiction to determine whether petitioner’s 1994 deportation order was invalid, as he failed to exhaust his administrative remedies. 8 U.S.C. § 1252(d)(1).
PETITION DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.